Reasons for Allowance
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art discloses gravity dispensers having bottom walls that are smaller in width at the outlet side than at the opposite side (see for example U.S. publication no. 2015/0284181 (Sullinger et al.), U.S. publication no. 2014/0291356 (Schutz), U.S. patent no. 5,356,029 (Hogan), U.S. patent no. 6,158,623 (Benavides et al.), U.S. patent no. 5,445,289 (Owen), and U.S. patent no. 8,567,627 (Schmider)), the prior art fails to disclose or suggest “the bottom wall first internal surface having a first width and a second width, the first width disposed adjacent to the sidewall second portion, the second width disposed adjacent to the sidewall first portion, the second width being less than the first width” as recited in claim 1, from which the remaining claims depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754